 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarconi, Inc., d/b/a El Caballo and Local 28,Hotel & Restaurant Employees and BartendersUnion, AFL-CIO, Petitioner. Case 32-RC-863August 12, 1980DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on November 15, 1979, and the RegionalDirector's report recommending disposition ofsame. The Board has reviewed the record in lightof the Employer's "Statement," which we shallconsider to be in the nature of exceptions and abrief, and hereby adopts the Regional Director'sfindings and recommendations with regard to Ob-jections 3, 4, 5, 6, 7, and 8. We find merit, howev-er, in the Employer's exceptions with regard to theRegional Director's disposition of Objectionsl and2 and his recommendation that the Petitioner beissued a certification of representative.Objections 1 and 2 allege, respectively, that theUnion threatened employees with deportationunless they executed union authorization cardsand/or voted for the Union, and that statutory su-pervisors campaigned for the Union. The RegionalDirector found, and we agree, that Second ChefMontano is a supervisor within the meaning of Sec-tion 2(11) of the Act. He further found that Mon-tano (1) signed an authorization card in the pres-ence of several employees; (2) distributed cards toat least two other employees; (3) "on many occa-sions," when asked by employees what he thoughtof the Union, replied that the Union "was goodand would mean higher wages and better insurancebenefits and that they should vote for" the Union;and (4) told an employee that the Union had triedto organize the Employer once before, and, whenit failed to do so, called in the Immigration andNaturalization Service, that that action resulted inI' he election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally ,as 32 for. and 24 against. thePetitioner there ere 4 challenged ballots, a insufficienlt nlumber toaffect the results251 NLRB No. 9the deportation of a number of the Employer's il-legal alien employees, and that "the same thingwould happen if the employees did not vote for[the Union] this time around." The Regional Direc-tor, relying on Stevenson Equipment Company, 174NLRB 865 (1969), and a series of related cases,concluded that Montano's conduct did not rise tothe level of objectionable conduct. We do notagree.The vice of supervisory participation in organiz-ing campaigns is that such conduct either may leademployees reasonably to believe that the employerfavors the union-which is not the case here-or,alternatively, may coerce them into supporting aunion out of fear of future retaliation by a union-oriented supervisor.2The Regional Director foundthat the coercion issue raised by Objections I and 2is controlled by Board precedent. The cases onwhich he relied, however, are inapposite factuallyand have no pertinent dispositive relevance to theissues under consideration. Instead, they concernsituations where the offending supervisors nolonger are employed, and, therefore, are incapableof exerting any coercion;3where the supervisorsstill are employed, but did not engage in anythreatening or coercive conduct;4or where the ac-tivity is by nonsupervisors.5Unlike any of the above-cited cases, the evidenceclearly establishes that union-bent Montano still oc-cupies his supervisory position and at the time ofthe election was in a position to thrust his prounionsympathies onto the employees and to implementhis threat. Given the context in which the threatwas made and the quid pro quo Montano sought toexact, it is not unreasonable to conclude that theimpact thereof on the employees was sufficientlyheavy and disturbing so as to impair their freedomof choice in the election. We find, therefore, thatthe conduct in which Montano engaged constitutesinterference with the employees' free electionchoice and warrants setting aside the election.[Direction of Second Election and Excelsior foot-note omitted from publication.]Sltevenvon Equipment Comnpany. upro.' Cf. Stevenson Equipment Company. upru.urner'v Expres, Incorporated. 189 NLRB 10) (1971); Gary ,4ircruft(rporipatorn, 220 Nl.RH 187 (1975); i4d lra Perolliun Corpratron 24()NlRB 894 (1979).,A(, }Yuroe~A & Sors, 225 NIRB 14 (19761